 Case 1:20-cv-01116-JDT-cgc Document 4 Filed 07/22/20 Page 1 of 3                     PageID 12




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

BOBBY D. BRUCE, JR.,                             )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 20-1116-JDT-cgc
                                                 )
MADISON COUNTY JAIL,                             )
                                                 )
       Defendant.                                )


                    ORDER DISMISSING CASE WITHOUT PREJUDICE
                       AND ASSESSING $400 CIVIL FILING FEE


        Plaintiff Bobby D. Bruce, Jr., an inmate at the Madison County Criminal Justice Complex

(CJC) in Jackson, Tennessee, filed a pro se civil complaint on May 29, 2020. He did not pay the

civil filing fee or file a motion to proceed in forma pauperis. The Court issued an order on June

1, 2020, requiring Bruce to submit, within 30 days, either the entire $400 civil filing fee or an in

forma pauperis application and a certified copy of his inmate trust account statement for the last

six months, in accordance with the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 3.) Bruce was warned that if he failed to comply in a timely manner

the Court would “deny leave to proceed in forma pauperis, assess the entire $400 filing fee from

his inmate trust account without regard to the [PLRA’s] installment procedures, and dismiss the

action without further notice for failure to prosecute, pursuant to Federal Rule of Civil Procedure

41(b).” (Id. at PageID 10.)

       Bruce has not complied with the June 1, 2020, order, and the time for compliance has

expired. Therefore, the motion for leave to proceed in forma pauperis is DENIED, and the
 Case 1:20-cv-01116-JDT-cgc Document 4 Filed 07/22/20 Page 2 of 3                           PageID 13




complaint is hereby DISMISSED in its entirety without prejudice, pursuant to Federal Rule of

Civil Procedure 41(b).

        Notwithstanding the dismissal of this action, the Court is still required to assess the civil

filing fee, since the responsibility for paying the filing fee accrues at the time the complaint is filed.

McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013); cf. In re Alea, 286 F.3d 378, 381-82

(6th Cir. 2002) (dismissal of civil action filed by prisoner pursuant to 28 U.S.C. § 1915(g) did not

obviate the obligation to pay the filing fee).

        It is ORDERED that Plaintiff cooperate fully with prison officials in carrying out this order.

It is further ORDERED that the trust fund officer at Plaintiff’s prison shall withdraw from

Plaintiff’s trust account the sum of $400 and forward that amount to the Clerk of this Court. If the

funds in Plaintiff’s account are insufficient to pay the full amount of the civil filing fee, the prison

official is instructed to withdraw all of the funds in Plaintiff’s account and forward them to the

Clerk of Court. On each occasion that funds are subsequently credited to Plaintiff’s account, the

prison official shall immediately withdraw those funds and forward them to the Clerk of Court,

until the civil filing fee is paid in full. The trust account officer is not required to remit any balance

less than $10, unless that amount would constitute the final installment of the civil filing fee,

provided that any balance under $10 is held in custody for purposes of paying the civil filing fee

in this action and is promptly remitted to the Clerk when sufficient funds are deposited into

Plaintiff’s account to bring the balance to $10.

        Each time that the trust account officer makes a payment to the Court as required by this

order, he shall print a copy of the prisoner=s account statement showing all activity in the account



                                                    2
 Case 1:20-cv-01116-JDT-cgc Document 4 Filed 07/22/20 Page 3 of 3                        PageID 14




since the last payment under this order and file it with the Clerk along with the payment. All

payments and account statements shall be sent to:

       Clerk, United States District Court, Western District of Tennessee
       111 S. Highland Ave., Room 262, Jackson, TN 38301

and shall clearly identify Plaintiff’s name and the case number as it appears on the first page of

this order. If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately of his change of address. If still confined, he shall provide the officials at the

new prison with a copy of this order. If Plaintiff fails to abide by these or any other requirements

of this order, the Court may impose appropriate sanctions, including a monetary fine or restrictions

on Plaintiff’s ability to file future lawsuits in this Court, without any additional notice or hearing.

       The Clerk is ORDERED to mail a copy of this order to the prison official in charge of

inmate trust accounts at the Plaintiff’s prison. The Clerk is further ORDERED to forward a copy

of this order to the CJC Administrator to ensure that the custodian of Plaintiff’s inmate trust

account complies with that portion of the PLRA pertaining to the payment of filing fees.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
